Name: Decision No 3/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, of 6 November 1998 adopting the terms and conditions for the participation of Bulgaria in Community programmes in the field of culture
 Type: Decision
 Subject Matter: Europe;  European construction;  culture and religion
 Date Published: 1998-12-18

 Avis juridique important|21998D1218(01)Decision No 3/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, of 6 November 1998 adopting the terms and conditions for the participation of Bulgaria in Community programmes in the field of culture Official Journal L 343 , 18/12/1998 P. 0032 - 0035DECISION No 3/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 6 November 1998 adopting the terms and conditions for the participation of Bulgaria in Community programmes in the field of culture (98/721/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (1),Having regard to the additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (2), concerning Bulgaria's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas, according to Article 1 of the said additional Protocol, Bulgaria may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the field of culture;Whereas, according to Article 2 of the said additional Protocol, the terms and conditions for the participation of Bulgaria in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Bulgaria shall participate in the European Community programmes Kaleidoscope, Ariane and Raphael according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the programmes.Article 3 This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 6 November 1998.For the Association CouncilThe PresidentN. MIHAILOVA(1) OJ L 358, 31. 12. 1994, p. 2.(2) OJ L 317, 30. 12. 1995, p. 25.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF THE REPUBLIC OF BULGARIA IN THE PROGRAMMES KALEIDOSCOPE, ARIANE AND RAPHAEL 1. Bulgaria will participate in all activities of the programmes Kaleidoscope, Ariane and Raphael (hereinafter called 'the programmes`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Decision No 719/96/EC of the European Parliament and of the Council of 29 March 1996 establishing a programme to support artistic and cultural activities having a European dimension (1) (hereinafter called 'Kaleidoscope`), Decision No 2085/97/EC of the European Parliament and of the Council of 6 October 1997 establishing a programme of support, including translation, in the field of books and reading (2) (hereinafter called 'Ariane`) and Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (3) (hereinafter called 'Raphael`).2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Bulgaria shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Bulgaria will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programmes.4. Bulgaria will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programmes (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Bulgaria will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programmes moving between Bulgaria and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the Decisions concerning Kaleidoscope, Ariane and Raphael (Articles 8, 8 and 10 respectively), the participation of Bulgaria in the programmes will be continuously monitored on a partnership basis involving Bulgaria and the European Commission. Bulgaria will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on Kaleidoscope, Article 5 of the Decision on Ariane and Article 7 of the Decision on Raphael, Bulgaria will be invited to any coordination meetings on questions concerning the implementation of this Decision prior to the regular meetings of the programme committees. The Commission will inform Bulgaria about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes will be one of the official languages of the Community.(1) OJ L 99, 20. 4. 1996, p. 20.(2) OJ L 291, 24. 10. 1997, p. 26.(3) OJ L 305, 8. 11. 1997, p. 31.ANNEX II FINANCIAL CONTRIBUTION OF THE REPUBLIC OF BULGARIA TO KALEIDOSCOPE, ARIANE AND RAPHAEL 1. The financial contribution of Bulgaria will cover:- financial support from the programmes to Bulgarian participants,- supplementary costs of an administrative nature related to the management of the programmes by the Commission stemming from Bulgaria's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by the Bulgarian beneficiaries will not exceed the contribution paid by Bulgaria, after deduction of the supplementary costs of an administrative nature.Should the contribution paid by Bulgaria to the general budget of the European Communities, after deduction of the supplementary costs of an administrative nature, be higher than the aggregated amount of subsidies or other financial support received by the Bulgarian beneficiaries from the programmes, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Bulgaria.3. Kaleidoscope Bulgaria's annual contribution will be ECU 59 131 from 1998. From this sum, an amount of ECU 4 140 will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Bulgaria's participation.4. Ariane Bulgaria's annual contribution will be ECU 23 768 from 1998. From this sum, an amount of ECU 1 140 will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Bulgaria's participation.5. Raphael Bulgaria's annual contribution will be ECU 61 450 from 1998. From this sum, an amount of ECU 4 300 will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Bulgaria's participation.6. The Financial Regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of Bulgaria.On entry into force of this Decision and at the beginning of each following year, the Commission will send to Bulgaria a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Bulgaria will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Bulgaria on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 percentage points.7. Bulgaria will pay the supplementary costs of an administrative nature referred to in paragraphs 3, 4 and 5 from its national budget.8. Bulgaria will pay the remaining costs of its participation as follows:8.1. Kaleidoscope in 1998, ECU 0 from its national budget and ECU 54 991 from its PHARE allocation.8.2. Ariane in 1998, ECU 0 from its national budget and ECU 22 628 from its PHARE allocation.8.3. Raphael in 1998, ECU 0 from its national budget and ECU 57 150 from its PHARE allocation,in 1999, ECU 4 572 from its national budget and ECU 52 578 from its PHARE allocation,in 2000, ECU 14 287,5 from its national budget and ECU 42 862,5 from its PHARE allocation.8.4. The PHARE contribution is subject to regular PHARE programming procedures.